Citation Nr: 1223577	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange Exposure.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his sister, and his daughter



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the February 2008 rating decision, the RO denied, in pertinent part, entitlement to service connection for diabetes mellitus and PTSD.

During the pendency of the appeal, the RO granted service connection for PTSD, evaluated at 30 percent, in an April 2010 rating decision.  The Veteran perfected a timely appeal that contested the initial rating assigned for that disability.  In a September 2011 rating decision, the RO granted a higher rating of 50 percent for PTSD.  Inasmuch as a rating higher than 50 percent for the service-connected PTSD is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim on appeal involves a request for higher initial rating following the grant of service connection, the Board has characterized that issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).

The Veteran testified before a DRO in June 2011 and September 2009. 

In the February 2008 rating decision, the RO also denied, in pertinent part, entitlement to service connection for chloracne.  In October 2011, the Veteran withdrew his claim for entitlement to service connection for chloracne; thus, this discrete issue is no longer before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issue of entitlement to service connection for diabetes mellitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested primarily by depression, anxiety, sleep problems, and irritability.  It is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Codes 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board is aware that the June 2007 letter concerned the Veteran's initial service connection claim, not the higher rating claim.  However, the current appeal arose upon the grant of service connection in April 2010. The question of whether a further VCAA letter for such a "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  Here, the requirement of a Statement of the Case was met in October 2010.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this issue back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue herein decided has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and her representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The April 2010 rating decision granted the Veteran service connection for PTSD and assigned an initial rating of 30 percent effective March 15, 2007.  During the pendency of the appeal a September 2011 rating decision assigned the Veteran a higher initial rating of 50 percent effective March 15, 2007.  The RO has assigned the Veteran's PTSD disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2011).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns; rather, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95 (March 31, 1995).  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A review of the Veteran's claims file reveals that the Veteran has been assigned GAF scores of 45, 53, 55, 60, and 65.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

After a careful review of the Veteran's claims file and testimony the Board finds that the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity and thus does not warrant a higher initial rating in excess of 50 percent.

The Veteran's VA treatment records include an October 2008 VA treatment note that indicated that the Veteran had a long history of depressive symptoms which included sad/low mood, loss of interest, tearfulness, difficulty sleeping, and hopelessness.  It was also noted that he experienced disturbing memories, had an exaggerated startle response, was hypervigiliant, and had a restricted range of effect.  The Veteran was then hospitalized for an increase in his depression symptoms and suicidal ideation in October 2008.  At the time of his discharge his thought process was organized, he had full affect, and he denied suicidal ideation, homicidal ideation, and auditory and visual hallucinations.  In addition, he denied homicidal and suicidal ideations in December 2008; his wife also reported that he was not angry or irritable.  In September 2009 the Veteran's VA treatment records indicated that the Veteran was appropriately dressed, his speech was  logical and goal directed, his affect was appropriate and expansive, and he had no hallucinations; however, he did report that he was physically abusive and violent. 

At the January 2010 VA examination it was noted that the Veteran presented with a significant mood disturbance manifested by chronic irritability and depression; he reported being frequently aggravated when others did not live up to his "reasonable" expectations.  He also stated that his chronic depression was significantly heightened since a 2001 car accident.  He reported that he just sat around the house and had increasing financial pressure; he had a dysphoric and pessimist outlook.   It was noted that the Veteran's PTSD symptoms were less prominent in severity than his mood disturbance.  He reported occasional recurrent nightmares, the main nightmare was his being redrafted into the military.  His social isolation was noted to be more likely driven by anhedonia rather than avoidance.  He also reported chronic alcohol abuse.   He reported a very good relationship with his family.  On examination it was noted that he was unshaven and mildly anxious; there were also no signs or symptoms of psychosis.  Though his mood was depressed there was no evidence of current suicidal ideation nor was there evidence of current behavioral or impulse dyscontrol.  His affects were mildly under regulated.  He was diagnosed with an Axis I diagnosis of major depressive disorder and sub threshold PTSD.  

The Veteran was afforded a VA examination in August 2011 and it was determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran was physiologically reactive on exposure to internal or external cues that symbolize or resemble his in-service traumatic events.  The Veteran also experienced: difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran's symptoms were noted to be depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  He also had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  The Veteran's depressive symptoms were noted to be depressed mood, sleep disturbances, anhedonia, feelings of helplessness/worthlessness, decreased energy, psychomotor retardation, thoughts of death, and passive suicidal ideation.  On examination the Veteran was casually dressed and sub-optimally groomed because facial stubble was present.  Additionally, he was alert and oriented, his mood was calm but somewhat irritable with a blunted affect, his speech was slightly slower than normal, his speech content was remarkable for themes of entitlement and a sense of injustice, he was cooperative, and his insight and judgment were fair.   The Veteran reported that he had obsessive compulsive disorder (OCD) and the VA examiner stated that it was his opinion that the Veteran likely exhibited obsessive compulsive personality disorder (OCPD) vs. OCD and that those symptoms did not currently appear to cause any clinical significant distress nor did they appear to have any relation to his military service.  The VA examiner stated that the Veteran's psychiatric symptoms and functional ability have worsened slightly since his previous VA examination since the Veteran voiced a subjective increase in his depressive symptoms and he was seeing additional mental health services.  It was noted that he had not recently experienced severe and acute psychiatric distress such as active suicidal ideation, violence, or psychotic symptoms; therefore, it was judged that currently experienced moderate symptoms of emotional distress that poses significant difficulties in his day to day functioning.  It was further noted that the Veteran had Axis I diagnoses of major depressive disorder and an anxiety disorder but he did not meet the full criteria for a PTSD diagnosis. 

The Veteran testified that he that sometimes he had flashbacks in the shower and nightmares three times a week. He testified that he stayed home most of the time and that he did not like to drive because people are talking on their cell phones and are not paying attention to other drivers and he has road rage; he also stated that he is always critiquing his wife's driving as well.  The Veteran and his wife both testified to his memory problems; he also stated that he took anxiety medication.  

A careful review of the Veteran's claims file, including his statements, testimony by his family, the VA treatment records, and the VA examinations, reveal that the Veteran's PTSD does not warrant a higher initial rating.  First, it was explicitly stated in August 2011 that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  In addition, it was noted in October 2008, January 2010, and August 2011 that the Veteran's depression was the prominent Axis I diagnosis; it was specifically noted in January 2010 and August 2011 that the Veteran did not meet the full criteria for PTSD.  

Though the Veteran was hospitalized in October 2008 because of an increase in his depression and suicidal ideation, the Veteran denied suicidal and homicidal ideation in December 2008, January 2010, and August 2011.  The Veteran repeatedly denied any hallucinations and delusions.  In addition, though the Veteran reported that he had OCD the August 2011 VA examiner stated that it was OCPD and those symptoms did not currently appear to cause any clinical significant distress nor did they appear to have any relation to his military service; additionally, no other obsessional rituals were noted.   The Veteran did not report any panic attacks.  The Veteran does have diagnoses of depression and hospitalizations for his depression; however, there is no report of hospitalizations since October 2008 and while he stayed home because of his depressive symptoms it did not affect his ability to function.  

The Veteran did report anger and irritability, especially when people did not live up to his standards; however, even though the Veteran's anger could become physical he still had a very good relationship with his family as reported in January 2010.  The Veteran's speech and logic were noted to be goal directed and logical and there was no evidence of spatial disorientation.  While the Veteran was noted to be casually dressed and have a little stubble there is no evidence that he neglected his personal appearance and hygiene.  

Therefore, the Board finds that the Veteran's PTSD symptoms are manifested by occupational and social impairment with reduced reliability and productivity and does not rise to the level of the 70 percent disability criteria of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood the evidence of record.  In addition to not meeting the criteria for a higher initial rating of 70 percent, the Board finds that the Veteran does not warrant a higher initial rating of 100 percent since there is no evidence of total occupational and social impairment; there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's PTSD is contemplated by the rating criteria.  The last hospitalization of record was in October 2008 and the Veteran reported in January 2010 and August 2011 that he was not working as a result of a post-service motor vehicle accident.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that the Veteran's service-connected PTSD is not manifested deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, a higher initial rating in excess of 50 percent for PTSD is not warranted.  

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure. 

The Board notes that that in the February 2008 Statement of the Case (SOC) the RO conceded exposure to Agent Orange based on the Veteran's military service in the Republic of Vietnam.  38 C.F.R. § 3.309(e).  However, at issue is whether the Veteran currently has a diagnosis of diabetes mellitus.  In April 2011 and September 2011 the Veteran's private physicians stated that the Veteran had a diagnosis of diabetes mellitus; however, at the July 2007 VA examination the Veteran was diagnosed with glucose intolerance.  In addition, the July 2007 VA examiner opined that it was at least likely as not that the Veteran's alcohol abuse was contributing to the Veteran's current pre-diabetic condition.  The Board finds that the Veteran should be afforded a new VA examination in order to determine if the Veteran has a current diagnosis of diabetes mellitus; if the Veteran has a current diagnosis then the VA examiner must opine to the etiology and whether it is at least likely as not related to the Veteran's military service. 

The Board notes that in August 2011 a request was made for Social Security Administration (SSA) records; however, there is no evidence if any records were obtained.  The Board notes that according to the Veteran's statements throughout his claims file that any SSA disability is the result of a post-service motor vehicle accident.  Where there has been a determination that the Veteran is entitled to Social Security Administration disability benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, on remand, such records must be obtained and associated with the Veteran's claims file.

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:
   
1.  The RO shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO shall assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.

2.  The RO shall obtain a copy of the decision to grant or deny Social Security Administration disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  The RO shall schedule the Veteran for a VA examination to ascertain the nature and etiology of diabetes mellitus.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner is directed to answer all of the following questions:

A) Does the Veteran have a current diagnosis of diabetes mellitus?
 
B) If so, is the Veteran's diagnosis of diabetes mellitus at least likely as not related to his military service, to include exposure to Agent Orange?  

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

4.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication. The RO will then readjudicate the Veteran's remaining claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


